REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This action is responsive to the claims filed 8/5/2019.
Claims 1-39 and 80-87 are currently pending. 
Allowable Subject Matter
Claims 1-39 and 80-87 are allowed.
The following is an Examiner’s statement of reasons for allowance: The prior art has been found to disclose related apparatuses and methods for wrapping a load with packaging material. For example, Lancaster, III et al. US  2011/0131927 discloses an apparatus that includes a packaging material dispenser for dispensing packaging material to the load; rotational drive configured to generate relative rotation between the packaging material dispenser and the load about a center of rotation; and controller coupled to the packaging material dispenser and the rotational drive and configured to control the packaging material dispenser during the relative rotation to dispense the packaging material (e.g. see claim 18). The prior art, however, does not disclose a first dispense rate at which the controller controls the packaging material dispenser at the first rotational position is determined using a curve fit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DARIUSH SEIF/Primary Examiner, Art Unit 3731